MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 04 2018, 8:38 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kurt A. Young                                            Curtis T. Hill, Jr.
Nashville, Indiana                                       Attorney General

                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Andre Laughlin,                                          December 4, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1139
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G04-1701-F3-2397



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018               Page 1 of 8
                                             Case Summary
[1]   Andre Laughlin appeals his convictions for level 3 felony possession of a

      narcotic drug and level 5 felony possession of cocaine, both of which were

      enhanced to a higher felony level because he was in possession of a firearm at

      the time of the offenses. He asserts that there was insufficient evidence that he

      possessed illegal drugs and a firearm. Finding the evidence sufficient, we

      affirm.


                                  Facts and Procedural History
[2]   Around 4:00 p.m. on January 14, 2017, Michael Parker was in his apartment

      on Rybolt Avenue when he heard four to five gunshots coming from the

      adjacent building. He looked out his window and saw several people running

      from the building including a man, later identified as Reginald Little, wearing

      only his underwear and yelling for someone to call 911. Little collapsed on the

      ground. While Parker was calling 911, he saw another man run out of the

      adjacent building wearing a gray sweatshirt and jeans and holding a black

      handgun. Parker later identified this man as Laughlin. Parker saw Laughlin

      get in a red pickup truck and drive over to where Little had fallen. Parker then

      observed Laughlin get out of the truck and stand there a moment holding the

      black handgun before getting back in the truck and driving away.


[3]   Police officers arrived at the scene and found Little lying on the ground covered

      in blood. Paramedics arrived and transferred Little to a hospital. Officers

      learned which apartment Little had been in and recovered three .40 caliber shell


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 2 of 8
      casings from the apartment and found blood spattered on the bed in the back

      bedroom.


[4]   Meanwhile, IMPD Officer Craig Solomon saw a red pickup truck driving east

      on 25th Street that matched the description of the truck seen leaving Rybolt

      Avenue. Officer Solomon began following the truck, which turned sharply

      onto Franklin Place without adequately signaling, drove rapidly south, and

      turned west onto 24th Street, again without adequately signaling. At the

      intersection with Bursdal Parkway, the truck stopped behind another vehicle,

      then whipped out from behind it, nearly sideswiping it. The truck failed to stop

      at the stop sign and turned onto Bursdal Parkway. Officer Solomon initiated a

      traffic stop, and the truck pulled over on the shoulder of Bursdal Parkway.


[5]   Officer Solomon approached the driver’s side window, and Laughlin handed

      him his driver’s license. Officer Solomon observed that Laughlin was very

      nervous, his movements were “‘jerky,” and he was speaking rapidly. Tr. Vol. 2

      at 85. Officer Solomon returned to his car to check Laughlin’s information. As

      he was doing so, he received an updated description of the man with a gun who

      was seen leaving Rybolt Avenue and concluded that Laughlin fit the

      description. Officer Solomon returned to the truck and asked Laughlin to exit

      the vehicle. After handcuffing Laughlin, Officer Solomon found a black .40

      caliber semiautomatic handgun lying on the curb outside the opened passenger-

      side window of Laughlin’s truck. State’s Ex. 15. Officer Solomon discovered

      that the chamber contained a .40 caliber bullet.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 3 of 8
[6]   At the time of Laughlin’s arrest, police set up a perimeter around the area. No

      foot traffic was permitted in or around the site of the stop. Laughlin was

      detained for approximately two hours before being transported to police

      headquarters, where he was placed in restraints inside an interview room. The

      interview room was located off a narrow, but well-lit, hallway that led from the

      main office to a dead end. Detective Patrick Scroggins was investigating the

      Rybolt Avenue shooting and spoke with Laughlin in the interview room.

      Detective Scroggins had walked in the hallway three or four times earlier and

      had not seen anyone in the hallway or anything on the floor. Laughlin asked

      Detective Scroggins if he could use the restroom. Detective Scroggins walked

      down the hallway to the main office to ask Officer Solomon for assistance, and

      both officers returned to Laughlin’s interview room. Neither officer saw any

      other person in the hallway or anything on the floor. Detective Scroggins

      removed Laughlin from the restraints, and the officers escorted Laughlin back

      toward the main office where the restroom was located, single file, with Officer

      Solomon leading and Detective Scroggins behind Laughlin.


[7]   As they walked down the hallway, both officers heard a soft sound, like an

      object hitting the floor. Detective Scroggins saw something out of the corner of

      his eye, looked down, and saw a clear bag containing white powdery substances

      on the floor within inches of Laughlin’s left foot. Officer Solomon turned

      around and saw the bag on the floor. Detective Scroggins quietly picked up the

      bag, seemingly without Laughlin’s knowledge. While Laughlin used the

      restroom, Detective Scroggins gave the bag to Officer Solomon. The officers


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 4 of 8
       escorted Laughlin back to the interview room, and Officer Solomon placed the

       bag into an evidence envelope. Subsequent lab testing revealed that the white

       powdery substances in the bag were 1.6690 grams of cocaine and 12.2131

       grams of fentanyl.


[8]    The State charged Laughlin with Count I, level 3 felony possession of a narcotic

       drug; Count II, level 5 felony possession of cocaine; and Count III, level 5

       felony battery by means of a deadly weapon. Appellant’s App. Vol. 2 at 142. A

       jury found him guilty of Counts I and II and not guilty of Count III. The trial

       court sentenced Laughlin to an aggregate term of nine years, with six years

       suspended. This appeal ensued.


                                      Discussion and Decision
[9]    Laughlin challenges the sufficiency of the evidence supporting his convictions.

       In reviewing a claim of insufficient evidence, we do not reweigh the evidence or

       judge the credibility of witnesses, and we consider only the evidence that

       supports the verdict and the reasonable inferences arising therefrom. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We will affirm if there is substantial

       evidence of probative value such that a reasonable trier of fact could have

       concluded the defendant was guilty beyond a reasonable doubt.” Id.


[10]   To convict Laughlin of level 3 felony possession of a narcotic drug, the State

       was required to prove beyond a reasonable doubt that (1) he knowingly or

       intentionally possessed a schedule I or II narcotic drug in a pure or adulterated

       form; (2) the amount of the drug was at least ten grams but less than twenty-

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 5 of 8
       eight grams; and (3) he committed the offense while in possession of a firearm.

       Appellant’s App. Vol. 2 at 142; Ind. Code §§ 35-48-1-16.5(2); 35-48-4-6(a), -

       (d)(2). To convict him of level 5 felony possession of cocaine, the State was

       required to prove that (1) he knowingly or intentionally possessed cocaine in a

       pure or adulterated form; (2) the amount of the drug was less than five grams;

       and (3) he committed the offense while in possession of a firearm. Ind. Code §§

       35-48-1-16.5(2); 35-48-4-6(a), -(b)(2).


[11]   Specifically, Laughlin argues that the evidence is insufficient to prove that he

       possessed the illegal drugs and the firearm, asserting that no one saw him

       discard the bag or the firearm; the bag was not examined for DNA or

       fingerprints; and the firearm had no fingerprints and was not examined for

       DNA. We observe that a conviction for a possessory offense does not depend

       on catching a defendant red-handed. Gray v. State, 957 N.E.2d 171, 174 (Ind.

       2011). Indiana courts have long recognized that the element of possession may

       be established by proof of actual or constructive possession. Griffin v. State, 945
N.E.2d 781, 783 (Ind. Ct. App. 2011). “Actual possession occurs when a

       defendant has direct physical control over an item, whereas constructive

       possession occurs when a person has the intent and capability to maintain

       dominion and control over the item.” Id. Circumstantial evidence can be

       sufficient to establish constructive possession or to support an inference of

       actual possession. State v. Hill, 688 N.E.2d 1280, 1283 (Ind. Ct. App. 1997),

       trans. denied (1998).




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 6 of 8
[12]   Turning first to the illegal drugs, the evidence shows that Laughlin was in an

       interview room at police headquarters; civilians are not allowed to wander in

       the hallway or around interview rooms at police headquarters. The interview

       room was off a hallway that led from the main office to a dead end and is well

       lit. Detective Scroggins had walked down the hall between the main office and

       Laughlin’s interview room three or four times that day before Laughlin’s

       request to use the restroom and had not seen any other people in the hallway or

       anything on the floor. After Laughlin asked to use the restroom, Detective

       Scroggins walked down the hallway again and returned with Officer Solomon,

       and neither officer saw any other person or anything on the floor. As the

       officers escorted Laughlin down the hall to the restroom, both officers heard a

       soft sound like something hitting the floor. Immediately after hearing the

       sound, Detective Scroggins saw something from the corner of his eye, looked

       down, and saw the bag containing the illegal drugs within inches of Laughlin’s

       left foot. This is sufficient evidence from which a reasonable factfinder could

       find that Laughlin had actual possession of the bag and dropped it in the

       hallway. Laughlin’s argument is merely an invitation to reweigh the evidence,

       which we must decline.


       As to the firearm, the evidence shows that Officer Solomon found a black .40

       caliber handgun lying on the curb next to the passenger-side window of

       Laughlin’s red truck, and the window was rolled down even though it was

       January. Parker saw Laughlin with a black handgun twice, when Laughlin

       exited the adjacent building and when he got out of his truck. Parker positively


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 7 of 8
       identified Laughlin in a photo array as the man he had seen carrying the

       handgun. The police found three .40 caliber shell casings in the apartment,

       where Little had been and the bullet in the handgun Officer Solomon found

       outside Laughlin’s truck was also .40 caliber. In addition, Laughlin’s erratic

       driving after Officer Solomon began following him is consistent with evasive

       actions one would take to avoid being followed by a police officer. See Hayes v.

       State, 876 N.E.2d 373, 376 (Ind. Ct. App. 2007) (“Flight may be considered by

       the fact-finder in determining a defendant’s guilt”), trans. denied (2008). From

       this evidence, a reasonable factfinder could find that the handgun found outside

       Laughlin’s truck was the same handgun that Parker saw Laughlin carrying

       earlier that day. In addition, Laughlin would not have had any opportunity to

       obtain the illegal drugs after Officer Solomon pulled him over, and therefore the

       only reasonable inference is that he had them in his possession before he was

       pulled over. Thus, the evidence supports a reasonable inference that Laughlin

       possessed the handgun while in possession of the illegal drugs. Accordingly, we

       conclude that the evidence is sufficient and affirm Laughlin’s convictions.


[13]   Affirmed.


       Najam, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1139 | December 4, 2018   Page 8 of 8